DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2021, the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 6, filed 06/09/2021, with respect to claims 7 and 12 have been fully considered and are persuasive.  The rejection under 35 U.S.C. section 112 of claims 7 and 12 has been withdrawn. 
Applicant’s arguments, see page 6, filed 06/09/2021, with respect to claims 1, 7, 8, 12, 13 and 15 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US-20150009815-A1 to Hsu of claims 1, 7, 8, 12, and 13 has been withdrawn. 
Applicant’s arguments, see page 6, filed 06/09/2021, with respect to claims 2 and 3 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 103 as being unpatentable over US-20150009815-A1 to Hsu in view of US-20140321371-A1 to Anderson of claims 2 and 3 has been withdrawn. 
Applicant’s arguments, see page 6, filed 06/09/2021, with respect to claims 4 and 5 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 103 as being  of claims 4 and 5 has been withdrawn. 
Applicant’s arguments, see page 6, filed 06/09/2021, with respect to claims 6 and 11 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 103 as being unpatentable over US-20150009815-A1 to Hsu in view of US 20160088462 A1 to Jin of claims 6 and 11 has been withdrawn.
Allowable Subject Matter
Claims 1, 8, 13, and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the main reason for allowance for the claim under discussion is the inclusion of “ in response to a condition based on the monitored radio channel quality being met, the radio device triggering a data transfer with the cellular network, wherein the trigger event includes reception of a paging message, and wherein the radio device further receiving an indication that causes the radio device to perform the monitoring of the radio channel quality in response to reception of the paging message, which is a dedicated paging message of conditional type”as the prior art of record nor new searches revealed art that reads into how to control downlink data transfer so that when receiving a dedicated paging message of conditional type, radio channel quality is monitored, and a data transfer is initiated based on the monitoring.  US20150382320-A1 to Rune which discloses conditional paging and US-20200154395-A1 to Bienas paging channel operations are the closes art found the disclosed invention.  Claims 8, 13, and 15 receive similar treatment as they have been amended to include similar limitations.  
Claims 4-7, 9-12, are allowed as they depend from an allowed claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892: US20150382320-A1 to Rune which discloses conditional paging and US-20200154395-A1 to Bienas paging channel operations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582.  The examiner can normally be reached on Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        





/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476